DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status
Claims 38-74 are currently being examined.  Claims 1-37 were canceled in a preliminary amendment.

Claim of Domestic Benefit Priority
This application repeats a substantial portion of prior Application No. 15/348,498, filed 10 October 2016, and adds disclosure not presented in the prior application. In addition, Application No. 15/348,498 claims the priority benefit of Provisional Applications 62/255,069 (filed 13 November 2015) 62/277,234 (filed 11 June 2016) neither of which include the added disclosure being presented in the application currently being examined.  More specifically, the added disclosure found in a limitation of independent claims 38, 49, and 67 only has priority as of the date of 29 January 2020, which is the filing date of the application currently being examined.  The added disclosure found in a limitation of the independent claims relates to the grasp location selection system identifying a sequence of grasping each of the plurality of objects.  Because this application names the inventor or at least one joint inventor named in the prior application, it constitutes a Continuation-In-Part of the prior application and not a Continuation of the prior application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 38-52, 54-64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al (US Patent No. 9,227,323), in view of Jules et al (US Patent No. 9,687,982), and in further view of Prats (US Patent No. 9,687,983).
With respect to independent Claim 38, Konolige et al discloses the limitations of independent Claim 38 as follows:
A sortation system for providing processing of homogenous and non-homogenous objects in both structured and cluttered environments, said sortation system comprising:
a programmable motion device including an end effector;	(See Col. 6, Lines 41-58; Figs. 1A, 1B; Ref. Numerals 100(programmable motion device), 104(end effector)
a perception system for recognizing any of the identity, location, and orientation of each of a plurality of objects presented for capturing real time two dimensional (2D) and/or three dimensional (3D) image data of the plurality of objects at the input area of the processing system;	(See Col. 4, Lines 33-37 and 50-56; Col. 9, Lines 5-28; and Col. 12, Lines 46-59; Figs. 1A, 1B; Ref. Numerals 106,108(perception system), 220(objects)  and
a grasp location selection system for selecting grasp locations on the plurality of objects that permits each of the objects to be grasped and moved by the end effector from the plurality of objects to a plurality of destination locations,	(See Col. 10, Lines 33-47; Col. 12, Lines 60-63; and Col. 15, Lines 47-59; Figs. 2A, 2B, 2C; Ref. Numerals 104(end effector), 110(destination), 220,222(objects)
Konolige et al, however, does not disclose the limitation related to a grasp location selection system that determines candidate grasp locations on the plurality of objects based on 
wherein the grasp location selection system determines candidate grasp locations on the plurality of objects based on real time 2D and/or 3D image data of the plurality of objects and displays the real time 2D and/or 3D image data of the plurality of objects on a display device including a graphical indication superimposed on the displayed image data that represents the candidate grasp locations on the plurality of objects and angles of approach to the candidate grasp locations, (See Col. 6, Lines 34-59; Col. 11, Lines 22-35; Col. 14, Line 21-Col. 15, line 64; Figs. 2A, 4A; Ref. Numerals 150A,450(end effector), 471,472,473(objects), GUI(display)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Konolige et al with the teachings of Jules et al to have the grasp location selection system determine candidate grasp locations on the plurality of objects based on image data of the plurality of objects and a display device with a graphical indication superimposed on the displayed image data that represents the candidate grasp locations on the plurality of objects, all in order to more efficiently manage pickup of the objects by the robotic end effector.  A person with skill in the art would be motivated to incorporate the teachings of Jules et al because they are a known work in the same field of endeavor (ie, a graphical indication showing displayed image data that represents the candidate grasp locations on the plurality of objects) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

wherein the grasp location selection system identifies, based on any of human input or prior knowledge, a sequence of grasping each of the plurality of objects.   (See Col. 1, Line 65-Col. 2, Line 21; Col. 3, Lines 32-58; Col. 6, Lines 28-39; Col. 8, Line 59-Col. 9, Line 65; Col. 14, Lines 5-67; Figs. 1, 2A, 2B, 4, 5A, 5B; Ref. Numerals 120(display device), 201,501(display), 202,204(objects), 203,503A,503B(grasp locations)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Konolige et al and Jules et al with the teachings of Prats to program the grasp location selection system to identify a sequence of grasping each of the plurality of objects because the objects may have different shapes and orientations, and some objects may be stacked on other objects.  A person with skill in the art would be motivated to incorporate the teachings of Prats because they are a known work in the same field of endeavor (ie, determining a sequence of grasping each of the plurality of objects) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 39, which depends from independent Claim 38, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 38 which are incorporated herein by reference.   With respect to Claim 39, Konolige et al discloses as follows:
The sortation system as claimed in claim 38, wherein the perception system further recognizes whether an object of the plurality of objects is at least partially 

With respect to Claim 40, which depends from independent Claim 38, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 38 which are incorporated herein by reference.   With respect to Claim 40, Konolige et al disclose as follows:
The sortation system as claimed in claim 38, wherein the perception system further identifies planar or low curvature portions of a surface of an object of the plurality of objects and a direction normal to each identified planar or low curvature portion of the surface of the object.  (See Col. 5, Lines 17-30; Ref. Numerals 106,108(perception system), 220(objects)	

With respect to Claim 41, which ultimately depends from independent Claim 38, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 38 and Claim 40 which are incorporated herein by reference.   With respect to Claim 41, Konolige et al discloses:
The sortation system as claimed in claim 40, wherein the grasp location selection system selects an approach path toward the object along the direction normal to an identified portion of the surface of the object.  	(See Col. 10, Lines 33-47 and Col. 12, Lines 60-63; Figs. 2A, 2B, 2C; Ref. Numerals 104(end effector), 110(destination), 220,222(objects)	

With respect to Claim 42
The sortation system as claimed in claim 40, wherein the grasp location selection system selects an approach path toward the object along a direction that is selected to avoid environmental constraints on any movement of the programmable motion device.  (See Col. 14, Lines 43-54 and Col. 15, Lines 47-65; Figs. 2A, 2B, 2C, 3; Ref. Numerals 104(end effector), 110(destination), 220,222(objects)
.
With respect to Claim 43, which depends from independent Claim 38, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 38 which are incorporated herein by reference.   With respect to Claim 43, Konolige et al discloses:
The sortation system as claimed in claim 38, wherein the 2D and/or 3D image data is real time 2D data that is provided by a two dimensional imaging device.  (See Col. 4, Lines 33-37 and 50-56; Col. 9, Lines 5-28; and Col. 12, Lines 46-59; Figs. 1A, 1B; Ref. Numerals 106,108(perception system), 220(objects)	

With respect to Claim 44, which depends from independent Claim 38, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 38 which are incorporated herein by reference.   With respect to Claim 44, Konolige et al disclose as follows:
The sortation system as claimed in claim 38, wherein the real time 2D and/or 3D image data is real time 3D data that is provided by a three dimensional imaging device. (See Col. 4, Lines 33-37 and 50-56; Col. 9, Lines 5-28; and Col. 12, Lines 46-59; Figs. 1A, 1B; Ref. Numerals 106,108(perception system), 220(objects)

Claim 45, which depends from independent Claim 38, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 38 which are incorporated herein by reference.   With respect to Claim 45, Konolige et al disclose as follows:
The sortation system as claimed in claim 38, wherein the candidate grasp locations are determined responsive to learned information provided by a set of learning experiences in which the sortation system is provided with learned information regarding grasp locations for a plurality of objects.  (See Col. 10, Lines 33-47; Col. 12, Lines 60-63; and Col. 15, Lines 47-59; Figs. 2A, 2B, 2C; Ref. Numerals 104(end effector), 110(destination), 220,222(objects)

With respect to Claim 46, which ultimately depends from independent Claim 38, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 38 and Claim 45 which are incorporated herein by reference.   With respect to Claim 46, Konolige et al disclose as follows:
46.  The sortation system as claimed in claim 45, wherein the set of learned experiences is provided by past grasp attempts by the end effector.  (See Col. 2, Lines 3-42 and Col. 15, Lines 21-45)

With respect to Claim 47, which depends from independent Claim 38, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 38 which are incorporated herein by reference.   With respect to Claim 47, Konolige et al disclose as follows:
The sortation system as claimed in claim 38, wherein the grasp location selection system provides for operator assistance in the event that the grasp location selection system cannot identify a successful grasp location of one or more objects.  (See Col. 15, Lines 21-45 and Col. 17, Lines 48-64)

 Claim 48, which depends from independent Claim 38, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 38 which are incorporated herein by reference.   With respect to Claim 48, Konolige et al disclose as follows:
The sortation system as claimed in claim 38, wherein a motion path is chosen to avoid excessive physical forces or torques applied to the object during transport while avoiding obstacles in a sortation environment and providing a high speed of transport.	(See Col. 11, Lines 1-20; 11; Col. 13, Lines 46-49; Col. 14, Lines 43-54; Col. 15, Lines 47-65; Col. 16, Lines 24-34; Figs. 2A, 2B, 2C, 3; Ref. Numerals 104(end effector), 110(destination), 220,222(objects)

With respect to independent Claim 49, Konolige et al discloses the limitations of independent Claim 49 as follows:
A sortation system including a programmable motion device, said sortation system for use in an environment that includes an input area containing objects to be processed, and destination locations at which processed objects are to be placed, said sortation system comprising:
a perception system for capturing real time two dimensional (2D) and/or three dimensional (3D) image data of an image of at least a portion of the input area containing the objects to be processed;	(See Col. 4, Lines 33-37 and 50-56; Col. 9, Lines 5-28; and Col. 12, Lines 46-59; Figs. 1A, 1B; Ref. Numerals 106,108(perception system), 220(objects)
an end effector for grasping the objects to be processed in the input area; (See Col. 6, Lines 41-58; Figs. 1A, 1B; Ref. Numerals 100(programmable motion device), 104(end effector)  and
a grasp location selection system for determining a grasp location that permits the end effector to grasp a selected object of the objects to be 
Konolige et al, however, does not disclose the limitation related to a grasp location selection system that determines candidate grasp locations on the plurality of objects based on real time 2D and/or 3D image data of the plurality of objects and displays the real time 2D and/or 3D image data of the plurality of objects on a display device including a graphical indication superimposed on the displayed image data.  With respect to those limitations, Jules et al teaches the following:
wherein said grasp location selection system determines a candidate grasp location associated with each of at least two of the objects to be processed in the input area based on real time 2D and/or 3D image data of the objects and displays the real time 2D and/or 3D image data of the objects to be processed on the display device with a plurality of graphical indications superimposed on the displayed image data that represents the plurality of candidate grasp locations on the at least two of the objects to be processed;  (See Col. 6, Lines 34-59; Col. 11, Lines 22-35; Col. 14, Line 21-Col. 15, line 64; Figs. 2A, 4A; Ref. Numerals 150A,450(end effector), 471,472,473(objects), GUI(display)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Konolige et al with the teachings of Jules et al to have the grasp location selection system determine candidate grasp locations on the plurality of objects based on image data of the plurality of objects and a display device with a graphical indication superimposed on the displayed image data that represents the candidate grasp locations on the plurality of objects, all in order to more efficiently manage pickup of the objects by the robotic end effector.  A person with skill in the art 
Neither Konolige et al nor Jules et al, however, disclose the limitations related to the grasp location selection system identifying a sequence of grasping each of the plurality of objects.   With respect to that limitation, Prats teaches the following:
wherein the grasp location selection system identifies, based on any of human input or prior knowledge, a sequence of grasping the at least two of the plurality of objects.   (See Col. 1, Line 65-Col. 2, Line 21; Col. 3, Lines 32-58; Col. 6, Lines 28-39; Col. 8, Line 59-Col. 9, Line 65; Col. 14, Lines 5-67; Figs. 1, 2A, 2B, 4, 5A, 5B; Ref. Numerals 120(display device), 201,501(display), 202,204(objects), 203,503A,503B(grasp locations)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Konolige et al and Jules et al with the teachings of Prats to program the grasp location selection system to identify a sequence of grasping each of the plurality of objects because the objects may have different shapes and orientations, and some objects may be stacked on other objects.  A person with skill in the art would be motivated to incorporate the teachings of Prats because they are a known work in the same field of endeavor (ie, determining a sequence of grasping each of the plurality of objects) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

 Claim 50, which depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 which are incorporated herein by reference.   With respect to Claim 50, Konolige et al disclose as follows:
The sortation system as claimed in claim 49, wherein said end effector includes a vacuum source.  (See Col. 7, Lines 42-51; Ref. Numeral 104(suction gripper)

With respect to Claim 51, which depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 which are incorporated herein by reference.   With respect to Claim 51, Konolige et al disclose as follows:
The sortation system as claimed in claim 49, wherein said perception system includes a camera that is positioned above the input area.  	(See Col. 3, Lines 52-59; Col. 4, Lines 33-37 and 50-56; Col. 9, Lines 5-28; and Col. 12, Lines 46-59; Figs. 1A, 1B; Ref. Numerals 106,108(perception system), 220(objects)

With respect to Claim 52, which depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 which are incorporated herein by reference.   With respect to Claim 52, Konolige et al disclose as follows:
The sortation system as claimed in claim 49, wherein said perception system includes a scanner that is positioned above the input area.  (See Col. 4, Lines 33-37 and 50-56; Col. 9, Lines 5-28; and Col. 12, Lines 46-59; Figs. 1A, 1B; Ref. Numerals 106,108(perception system), 220(objects)

With respect to Claim 54, which ultimately depends from independent Claim 49, 
54.  The sortation system as claimed in claim 52, wherein the scanner is a radio frequency identification (RFID) scanner. (See Col. 4, Lines 33-37 and 50-56; Col. 9, Lines 5-28; and Col. 12, Lines 46-59; Figs. 1A, 1B; Ref. Numerals 106,108(perception system), 220(objects)

With respect to Claim 55, which depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 which are incorporated herein by reference.   With respect to Claim 55, Konolige et al disclose as follows:
The sortation system as claimed in claim 49, wherein the perception system includes any of one or more depth sensors and one or more long range infrared (IR) sensors.  	(See Col. 3, Lines 52-59; Col. 4, Lines 33-37 and 50-56; Col. 9, Lines 5-28; and Col. 12, Lines 46-59; Figs. 1A, 1B; Ref. Numerals 106,108(perception system), 220(objects)

With respect to Claim 56, which depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 which are incorporated herein by reference.   With respect to Claim 56, Konolige et al disclose as follows:
The sortation system as claimed in claim 49, wherein said grasp location selection system determines candidate grasp locations for selected objects to be processed responsive to detection of any of a bar code, a QR code, UPC code, or other product code.  (See Col. 3, Lines 52-59; Col. 4, Lines 33-56; Col. 9, Lines 5-28; and Col. 12, Lines 46-59; Figs. 1A, 1B; Ref. Numerals 106,108(perception system), 220(objects)

With respect to Claim 57, which ultimately depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 and Claim 
The sortation system as claimed in claim 56, wherein said candidate grasp locations are determined to be a location of a bar code, QR code, UPC code or other product code.  	(See Col. 3, Lines 52-59; Col. 4, Lines 33-56; Col. 9, Lines 5-28; and Col. 12, Lines 46-59; Figs. 1A, 1B; Ref. Numerals 106,108(perception system), 220(objects)

With respect to Claim 58, which depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 which are incorporated herein by reference.   With respect to Claim 58, Konolige et al disclose as follows:
The sortation system as claimed in claim 49, wherein said grasp location selection system determines the grasp locations for the objects to be processed responsive to learned information provided by a set of learned experiences in which the grasp location selection system is provided with learned information regarding candidate grasp locations for the plurality of objects to be processed.  (See Col. 10, Lines 33-47; Col. 12, Lines 60-63; and Col. 15, Lines 47-59; Figs. 2A, 2B, 2C; Ref. Numerals 104(end effector), 110(destination), 220,222(objects)

With respect to Claim 59, which ultimately depends from independent Claim 49, 
The sortation system as claimed in claim 58, wherein said set of learned experiences is provided by past grasp attempts by the end effector.  (See Col. 2, Lines 3-42 and Col. 15, Lines 21-45)

With respect to Claim 60, which ultimately depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 and Claim 58 which are incorporated herein by reference.   With respect to Claim 60, Jules et al and Prats disclose as follows:
The sortation system as claimed in claim 58, wherein the set of learned experiences is provided by a human worker that enters grasp location input via an image that is provided via a touchscreen device on which an image of the objects is provided.  (See Jules et al: Col. 6, Lines 34-59; Col. 11, Lines 22-35; Col. 14, Line 21-Col. 15, line 64; Figs. 2A, 4A; Ref. Numerals 150A,450(end effector), 471,472,473(objects), GUI(display) and (See Prats: Col. 1, Line 65-Col. 2, Line 21; Col. 3, Lines 32-58; Col. 6, Lines 28-39; Col. 8, Line 59-Col. 9, Line 65; Col. 14, Lines 5-67; Figs. 1, 2A, 2B, 4, 5A, 5B; Ref. Numerals 120(display device), 201,501(display), 202,204(objects), 203,503A,503B(grasp locations)

With respect to Claim 61, which depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 which are incorporated herein by reference.   With respect to Claim 61, Konolige et al disclose as follows:
The sortation system as claimed in claim 49, wherein the grasp location selection system provides for operator assistance in the event that a grasp location cannot be determined or the end effector is unable to grasp an unknown object.  	(See Col. 15, Lines 21-45 and Col. 17, Lines 48-64)

 Claim 62, which ultimately depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 and Claim 61 which are incorporated herein by reference.   With respect to Claim 62, Jules et al disclose as follows:
The sortation system as claimed in claim 61, wherein the grasp location of the first object is modified by a human worker by selecting a selected grasp location on the display device to delete the selected grasp location from the image data.  (See Col. 6, Lines 34-59; Col. 11, Lines 22-35; Col. 14, Line 21-Col. 15, line 64; Figs. 2A, 4A; Ref. Numerals 150A,450(end effector), 471,472,473(objects), GUI(display)

With respect to Claim 63, which depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 which are incorporated herein by reference.   With respect to Claim 63, Jules et al and Prats disclose as follows:
The sortation system as claimed in claim 49, wherein the grasp direction selection system determines a direction that is normal to a plane that is tangent to a surface of an object at a selected grasp location.  (See Jules et al: Col. 6, Lines 34-59; Col. 11, Lines 22-35; Col. 14, Line 21-Col. 15, line 64; Figs. 2A, 4A; Ref. Numerals 150A,450(end effector), 471,472,473(objects), GUI(display) and (See Prats: Col. 1, Line 65-Col. 2, Line 21; Col. 3, Lines 32-58; Col. 6, Lines 28-39; Col. 8, Line 59-Col. 9, Line 65; Col. 14, Lines 5-67; Figs. 1, 2A, 2B, 4, 5A, 5B; Ref. Numerals 120(display device), 201,501(display), 202,204(objects), 203,503A,503B(grasp locations)

With respect to Claim 64, which ultimately depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 and Claim 
The sortation system as claimed in claim 63, wherein the end effector is provided with command signals to approach the object along the direction that is normal to the plane that is tangent to the surface of the selected object at the selected grasp location.    (See Jules et al: Col. 6, Lines 34-59; Col. 11, Lines 22-35; Col. 14, Line 21-Col. 15, line 64; Figs. 2A, 4A; Ref. Numerals 150A,450(end effector), 471,472,473(objects), GUI(display) and (See Prats: Col. 1, Line 65-Col. 2, Line 21; Col. 3, Lines 32-58; Col. 6, Lines 28-39; Col. 8, Line 59-Col. 9, Line 65; Col. 14, Lines 5-67; Figs. 1, 2A, 2B, 4, 5A, 5B; Ref. Numerals 120(display device), 201,501(display), 202,204(objects), 203,503A,503B(grasp locations)

With respect to Claim 66, which depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 which are incorporated herein by reference.   With respect to Claim 66, Jules et al disclose as follows:
The sortation system as claimed in claim 49, wherein the perception system is mounted on at least one of the programmable motion device and the end effector, for viewing grasps.	(See Col. 6, Lines 34-59; Col. 11, Lines 22-35; Col. 14, Line 21-Col. 15, line 64; Figs. 2A, 4A; Ref. Numerals 150A,450(end effector), 471,472,473(objects), GUI(display)

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al, Jules et al, and Prats as applied to the claims referenced above, and further in view of Yasuda et al (US Patent No. 9,283,680).
With respect to Claim 53, which ultimately depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claims 49 and Claim 
The sortation system as claimed in claim 52, wherein the scanner is a laser reflectivity scanner.  (See Col. 3, Lines 22-34; Fig. 1; Ref. Numeral 31a(laser scanner)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Konolige et al, Jules et al, and Prats with the teachings of Yasuda et al to have the scanner be a laser reflectivity scanner because such scanner can be used to provide a 3D scan of an object.  A person with skill in the art would be motivated to incorporate the teachings of Yasuda et al related to the use of a laser reflectivity scanner because it is a known work in the same field of endeavor (ie, identifying an object in a pile of objects with scanning devices) which would prompt its application in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al, Jules et al, and Prats as applied to the claims referenced above, and further in view of Perreault et al (US Patent No. 7,313,464).
With respect to Claim 65, which depends from independent Claim 49, Konolige et al, Jules et al, and Prats together teach all of the limitations of Claim 49 which are incorporated herein by reference.   With respect to Claim65, Perreault et al discloses as follows:
The sortation system as claimed in claim 49, wherein a portion of the programmable motion device is configured to agitate the objects in a bin containing the objects to be processed in order to create new object orientations for the perception system.  	(See Col. 5, Lines 15-35 and Col. 7, Lines 7-29; 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Konolige et al, Jules et al, and Prats with the teachings of Perreault et al to use the programmable motion device to agitate a bin containing cluttered objects in order to create new object orientations for the perception system because such an agitation of the bin containing the cluttered objects would allow the perception system to capture an image or scan a previously hidden object.  A person with skill in the art would be motivated to incorporate the teachings of Perreault et al related to the use the programmable motion device to agitate a bin containing cluttered objects because it is a known work in the same field of endeavor (ie, identifying an object among cluttered objects in a bin) which would prompt its application in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Claims 67-71 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al, in view of Prats.
With respect to independent Claim 67, Konolige et al discloses the limitations of independent Claim 67 as follows:
A method of processing objects received at an input area into destination locations, said method comprising the steps of:
capturing real time two dimensional (2D) and/or three dimensional (3D) image data of at least a portion of the input area containing a plurality of objects to be processed;  (See Col. 4, Lines 33-37 and 50-56; Col. 9, Lines 5-28; and Col. 12, Lines 46-59; Figs. 1A, 1B; Ref. Numerals 106,108(perception system), 220(objects)
determining a grasp location for grasping a first object in the input area; (See Col. 10, Lines 33-47; Col. 12, Lines 60-63; and Col. 15, Lines 47-59; Figs. 2A, 2B, 2C; Ref. Numerals 104(end effector), 110(destination), 220,222(objects)
determining a grasp direction from which to grasp the first object in the input area;	(See Col. 10, Lines 33-47; Col. 12, Lines 60-63; and Col. 15, Lines 47-59; Figs. 2A, 2B, 2C; Ref. Numerals 104(end effector), 110(destination), 220,222(objects)
determining a grasp location for grasping a second object in the input area;	(See Col. 10, Lines 33-47; Col. 12, Lines 60-63; and Col. 15, Lines 47-59; Figs. 2A, 2B, 2C; Ref. Numerals 104(end effector), 110(destination), 220,222(objects)
determining a grasp direction from which to grasp the second object in the input area;  (See Col. 10, Lines 33-47; Col. 12, Lines 60-63; and Col. 15, Lines 47-59; Figs. 2A, 2B, 2C; Ref. Numerals 104(end effector), 110(destination), 220,222(objects)
engaging the selected object in the input area using a robotic end effector.  (See Col. 6, Lines 41-58; Figs. 1A, 1B; Ref. Numerals 100(programmable motion device), 104(end effector)
Konolige et al does not disclose the limitation related to determining a sequence of selecting the first object and the second object.   With respect to that limitation, Prats teaches the following:
determining a sequence of selecting the first object and the second object, including determining a selected object of the first and second objects; (See Col. 1, Line 65-Col. 2, Line 21; Col. 3, Lines 32-58; Col. 6, Lines 28-39; Col. 8, Line 59-Col. 9, Line 65; Col. 14, Lines 5-67; Figs. 1, 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Konolige et al with the teachings of Prats to program the grasp location selection system to identify a sequence of grasping each of the plurality of objects because the objects may have different shapes and orientations, and some objects may be stacked on other objects.  A person with skill in the art would be motivated to incorporate the teachings of Prats because they are a known work in the same field of endeavor (ie, determining a sequence of grasping each of the plurality of objects) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 68, which depends from independent Claim 67, Konolige et al and Prats together teach all of the limitations of Claim 67 which are incorporated herein by reference.   With respect to Claim 68, Konolige et al disclose as follows:
The method as claimed in claim 67, wherein said step of determining a grasp location involves detecting any of a bar code, a QR code, UPC code or other product code.  (See Col. 3, Lines 52-59; Col. 4, Lines 33-56; Col. 9, Lines 5-28; and Col. 12, Lines 46-59; Figs. 1A, 1B; Ref. Numerals 106,108(perception system), 220(objects)

With respect to Claim 69, which depends from independent Claim 67, Konolige et al and Prats together teach all of the limitations of Claim 67 and Claim 68 which are incorporated herein by reference.   With respect to Claim 69, Konolige et al disclose as follows:
The method as claimed in claim 68, wherein the grasp location is selected to be the location of the bar code, the QR code, UPC code or the other product 

With respect to Claim 70, which depends from independent Claim 67, Konolige et al and Prats together teach all of the limitations of Claim 67 which are incorporated herein by reference.   With respect to Claim 70, Konolige et al disclose as follows:
The method as claimed in claim 67, wherein said step of determining the grasp location of the first object involves accessing learned information that is provided by a set of learned experiences.  (See Col. 10, Lines 33-47; Col. 12, Lines 60-63; and Col. 15, Lines 47-59; Figs. 2A, 2B, 2C; Ref. Numerals 104(end effector), 110(destination), 220,222(objects)

With respect to Claim 71, which depends from independent Claim 67, Konolige et al and Prats together teach all of the limitations of Claim 67 and Claim 70 which are incorporated herein by reference.   With respect to Claim 71, Konolige et al disclose as follows:
The method as claimed in claim 70, wherein the set of learned experiences are provided by past grasp attempts.  (See Col. 2, Lines 3-42 and Col. 15, Lines 21-45)

Claims 72 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al and Prats, as applied to the claims referenced above, and further in view of Jules et al.
With respect to Claim 72, which ultimately depends from independent Claim 67, 
The method as claimed in claim 70, wherein the set of learned experiences are provided by a human worker that enters grasp locations into a computer-based system.  (See Jules et al: Col. 6, Lines 34-59; Col. 11, Lines 22-35; Col. 14, Line 21-Col. 15, line 64; Figs. 2A, 4A; Ref. Numerals 150A,450(end effector), 471,472,473(objects), GUI(display) and See Prats: Col. 1, Line 65-Col. 2, Line 21; Col. 3, Lines 32-58; Col. 6, Lines 28-39; Col. 8, Line 59-Col. 9, Line 65; Col. 14, Lines 5-67; Figs. 1, 2A, 2B, 4, 5A, 5B; Ref. Numerals 120(display device), 201,501(display), 202,204(objects), 203,503A,503B(grasp locations)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Konolige et al and Prats with the teachings of Jules et al to have the grasp selection system comprise a display device for displaying the perception image on which the grasp location is represented, so that the object is not damaged by an improper grasp of the object.  A person with skill in the art would be motivated to incorporate the teachings of Jules et al related to the use of an interactive display to provide instructions regarding a grasping strategy (ie, providing a display device that permits a human to interact with an image to modify grasp location) which would prompt its application in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 73, which depends from independent Claim 67, Konolige et al and Prats together teach all of the limitations of Claims 67 which are incorporated herein by reference.   With respect to Claim 73, Jules et al and Prats disclose as follows:
The method as claimed in claim 67, wherein the step of determining the grasp location of the first object involves permitting a human worker to enter the grasp location via a computer-based system.    (See Jules et al: Col. 6, Lines 34-59; Col. 11, Lines 22-35; Col. 14, Line 21-Col. 15, line 64; Figs. 2A, 4A; Ref. Numerals 150A,450(end effector), 471,472,473(objects), GUI(display) and See Prats: Col. 1, Line 65-Col. 2, Line 21; Col. 3, Lines 32-58; Col. 6, Lines 28-39; Col. 8, Line 59-Col. 9, Line 65; Col. 14, Lines 5-67; Figs. 1, 2A, 2B, 4, 5A, 5B; Ref. Numerals 120(display device), 201,501(display), 202,204(objects), 203,503A,503B(grasp locations)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Konolige et al and Prats with the teachings of Jules et al to have the grasp selection system permit a human to interact with the perception image on the display device to modify the represented grasp location so that the object is not damaged by an improper grasp of the object.  A person with skill in the art would be motivated to incorporate the teachings of Jules et al related to the use of an interactive display to provide instructions regarding a grasping strategy (ie, providing a display device that permits a human to interact with an image to modify grasp location) which would prompt its application in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.

Claim 74 is rejected under 35 U.S.C. 103 as being unpatentable over Konolige et al and Prats, as applied to the claims referenced above, and further in view of Perreault et al.
With respect to Claim 74, which depends from independent Claim 67, Konolige et al and Prats together teach all of the limitations of Claim 67 which are incorporated herein by reference.   With respect to Claim 74, Perreault et al discloses as follows:
The method as claimed in claim 67, wherein the method further includes the step of employing a portion of a programmable motion device to stir the input area in order to change an arrangement of objects in the input area.  (See Col. 5, Lines 15-35 and Col. 7, Lines 7-29; Fig. 2; Ref. Numerals 14(programmable motion device), 12(bin), 20(perception system)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify the teachings of Konolige et al and Prats with the teachings of Perreault et al to use the programmable motion device to agitate a bin containing cluttered objects in order to create new object orientations for the perception system because such an agitation of the bin containing the cluttered objects would allow the perception system to capture an image or scan a previously hidden object.  A person with skill in the art would be motivated to incorporate the teachings of Perreault et al related to the use the programmable motion device to agitate a bin containing cluttered objects because it is a known work in the same field of endeavor (ie, identifying an object among cluttered objects in a bin) which would prompt its application in the same field based on design improvements that are predictable and would be recognized by one of ordinary skill in the art.
	
Examiner’s Note
Examiner has cited particular paragraphs, line citations, and figures in the references as applied to the claims set forth hereinabove for the convenience of the Applicant.  While the specified citations are representative of the teachings in the art and are applied to specific limitations within the individual claims, other passages and figures in the cited references may be applicable, as well. It is respectfully requested that the Applicant, in preparing any response to the Office Action, fully consider the references in their entirety as potentially teaching all or part of the claimed invention, in addition to the context of the passage(s) as taught by the prior art or as disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        November 24, 2021